Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of July 18,
2005, among Datrek Miller International, Inc., a Florida corporation (the
“Company”), and Stanford International Bank Ltd., a corporation organized under
the laws of Antigua and Barbuda (the “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to Purchaser, and
Purchaser desires to purchase from the Company, securities of the Company as
more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agrees as
follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Debenture (as defined herein), and (b) the following
terms have the meanings indicated in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means July 18, 2005, or such other date as the parties may agree
in writing.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock shall hereinafter have
been reclassified into.

 

“Debenture” means the 8% Subordinated Convertible Debenture due 60 months from
their date of issuance, issued by the Company to Purchaser hereunder, in the
form of Exhibit A.



--------------------------------------------------------------------------------

“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h) hereof.

 

“Liens” shall have the meaning ascribed to such term in Section 3.1(a) hereof.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b) hereof.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Principal Market” means initially the OTC Bulletin Board and shall also
include, the NASDAQ Small-Cap Market or the NASDAQ National Market, whichever is
at the time the principal trading exchange or market for the Common Stock, based
upon share volume.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Registration Statement” means the registration statement to be filed by the
Company pursuant to the Registration Rights Agreement.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the Closing Date, among the Company and Purchaser, in the form of Exhibit B.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e) hereof.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h)
hereof.

 

“Securities” means the Debenture, the Warrants and the Underlying Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subscription Amount” means $2,000,000.



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
attached hereto.

 

“Trading Day” means any day during which the Principal Market shall be open for
business.

 

“Transaction Documents” means this Agreement, the Debenture, the Warrants, the
Registration Rights Agreement and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

 

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Debenture and upon exercise of the Warrants and issued and issuable in lieu
of the cash payment of interest on the Debenture.

 

“Warrants” means collectively the Common Stock purchase warrants, in the form of
Exhibit C delivered to Purchaser at the Closing in accordance with Section 2.2
hereof.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

ARTICLE II

PURCHASE AND SALE

 

2.1 Purchase of Debenture; Closing. Upon the terms and subject to the conditions
set forth herein, concurrent with the execution and delivery of this Agreement
by the parties hereto, the Company agrees to sell, and Purchaser agrees to
purchase, the Debenture in the principal amount of $2,000,000. Purchaser shall
deliver to the Company via wire transfer or a certified check immediately
available funds equal to the Subscription Amount as follows: (a) $700,000 on the
Closing Date; (b) $700,000 on or prior to August 1, 2005; and (c) $600,000 on or
prior to August 15, 2005. At the Closing, the Company shall deliver to Purchaser
the Debenture evidencing a principal amount equal to $2,000,000 and the other
items set forth in Section 2.2.

 

2.2 Conditions to Closing. Upon satisfaction or waiver by the party sought to be
benefited thereby of the conditions set forth in this Section 2.2, the Closing
shall occur.

 

(a) At or prior to the Closing, the Company shall deliver or cause to be
delivered to Purchaser the following:

 

(i) the Debenture registered in the name of Purchaser;

 

(ii) a Warrant registered in the name of Purchaser to purchase 600,000 shares of
Common Stock, with a term of 5 years and an exercise price equal to $0.001,
subject to adjustment therein;

 

(iii) a Warrant Assignment Agreement whereby the Purchaser shall assign a
portion of the Warrants to its affiliates; and

 

(iii) this Agreement, duly executed by the Company.



--------------------------------------------------------------------------------

(b) At or prior to the Closing, Purchaser shall deliver or cause to be delivered
to the Company the following:

 

(i) that portion of the Subscription Amount due at Closing;

 

(ii) this Agreement, duly executed by Purchaser; and

 

(iii) the Registration Rights Agreement duly executed by Purchaser.

 

(c) All representations and warranties of the other party contained herein shall
remain true and correct as of the Closing Date and all covenants of the other
party shall have been performed if due prior to such date.

 

(d) There shall have been no Material Adverse Effect (as defined in Section
3.1(b)) with respect to the Company since the date hereof.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby makes the
representations and warranties set forth below to Purchaser.

 

(a) Subsidiaries. Except as set forth in Schedule 3.1(a) attached hereto, the
Company has no direct or indirect subsidiaries. Except for the stock pledge and
security interest granted in favor of FCC, LLC d/b/a First Capital (“FCC”)
pursuant to that certain Stock Pledge Agreement, dated October 15, 2004, by and
between FCC and the Company, the Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any lien, charge, security interest, encumbrance, right of first refusal or
other restriction (collectively, “Liens”), and all the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights.

 

(b) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly qualified to do business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not, individually or in the aggregate: (i) adversely affect the legality,
validity or



--------------------------------------------------------------------------------

enforceability of any Transaction Document, (ii) have or result in or be
reasonably likely to have or result in a material adverse effect on the results
of operations, assets, prospects, business or condition (financial or otherwise)
of the Company and the Subsidiaries, taken as a whole, or (iii) adversely impair
the Company’s ability to perform fully on a timely basis its obligations under
any of the Transaction Documents (any of (i), (ii) or (iii), a “Material Adverse
Effect”).

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby or thereby have been duly authorized by all necessary action
on the part of the Company and no further consent or action is required by the
Company other than Required Approvals. Each of the Transaction Documents has
been (or upon delivery will be) duly executed by the Company and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and general principles of equity. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, by-laws or other organizational or
charter documents.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
subject to obtaining the Required Approvals, conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) result, in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not,
individually or in the aggregate, have or result in a Material Adverse Effect.

 

(e) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than (i) the filings required under Section 4.7 and (ii) the
filing with the Commission of the Registration Statement (collectively, the
“Required Approvals”).



--------------------------------------------------------------------------------

(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and non-assessable, free and clear
of all Liens. The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Underlying Shares. The
Company has not, and to the knowledge of the Company, no Affiliate of the
Company has sold, offered for sale or solicited offers to buy or otherwise
negotiated in respect of any security (as defined in Section 2 of the Securities
Act) that would be integrated with the offer or sale of the Securities in a
manner that would require the registration under the Securities Act of the sale
of the Securities to Purchaser, or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any
Principal Market.

 

(g) Capitalization. On the date hereof, the authorized capital of the Company
consists of 1,000,000,000 shares of Common Stock, par value $0.001 per share, of
which 11,222,183 shares are issued and outstanding excluding shares of Common
Stock reserved for issuance pursuant to the Company’s employee stock option
plan. No securities of the Company are entitled to preemptive or similar rights,
and no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities, there are no outstanding options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock. The issuance and sale of the
Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than Purchaser) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.

 

(h) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (or such
shorter period as the Company was required by law to file such material) (the
foregoing materials being collectively referred to herein as the “SEC Reports”).
As of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and



--------------------------------------------------------------------------------

its consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(i) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports: (i) there has been no event, occurrence or development that has had or
that could result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) the Company has not issued any equity securities
to any officer, director or Affiliate, except pursuant to existing Company stock
option or similar plans or for other compensatory purposes.

 

(j) Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which:
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities or (ii) could, if there were
an unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. The Company does not
have pending before the Commission any request for confidential treatment of
information. There has not been, and to the knowledge of the Company, there is
not pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

 

(k) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
except in each case as could not, individually or in the aggregate, have or
result in a Material Adverse Effect.



--------------------------------------------------------------------------------

(l) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company.

 

(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for the Lien granted in favor of FCC pursuant to that certain Loan and Security
Agreement, dated October 15, 2004, and Liens as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries. Any
real property and facilities held under lease by the Company and the
Subsidiaries are held under valid, subsisting and enforceable leases of which
the Company and the Subsidiaries are in compliance.

 

(o) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights necessary or material for use in connection with their respective
businesses as described in the SEC Reports and which the failure to so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.

 

(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. To the best of Company’s knowledge, such insurance
contracts and policies are accurate and complete. Neither the Company nor any
Subsidiary has any reason to believe it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.

 

(q) Transactions With Affiliates and Employees. Except as required to be set
forth in the SEC Reports, none of the officers or directors of the Company and,
to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction



--------------------------------------------------------------------------------

with the Company or any Subsidiary (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner.

 

(r) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement, and the Company has not taken any
action that would cause Purchaser to be liable for any such fees or commissions.
The Company agrees that Purchaser shall have no obligation with respect to any
fees or with respect to any claims made by or on behalf of any Person for fees
of the type contemplated by this Section with the transactions contemplated by
this Agreement.

 

(s) Private Placement. Assuming the accuracy of the representations and
warranties of Purchaser set forth in Sections 3.2(b)-(f), the offer, issuance
and sale of the Securities to Purchaser as contemplated hereby are exempt from
the registration requirements of the Securities Act. The issuance and sale of
the Securities hereunder does not contravene the rules and regulations of the
Principal Market.

 

(t) Listing and Maintenance Requirements. The Company has not, in the 12 months
preceding the date hereof, received notice from any Principal Market on which
the Common Stock is or has been listed or quoted to the effect that the Company
is not in compliance with the listing or maintenance requirements of such
Principal Market. The Company is, and has no reason to believe that it will not
in the foreseeable future continue to be, in compliance with all such listing
and maintenance requirements.

 

(u) Registration Rights. Except as disclosed in the SEC Reports, the Company has
not granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
Commission or any other governmental authority that have not been satisfied.

 

(v) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided Purchaser or its agents or counsel with any
information that constitutes or might constitute material, nonpublic
information. The Company understands and confirms that Purchaser will rely on
the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to Purchaser regarding the Company, its
business and the transactions contemplated hereby, including the Schedules to
this Agreement, furnished by or on behalf of the Company with respect to the
representations and warranties made herein are true and correct with respect to
such representations and warranties and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that Purchaser has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.



--------------------------------------------------------------------------------

(w) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those disclosed in the SEC Reports and
being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim, except as disclosed in the SEC Reports. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax. None of the Company’s
tax returns is presently being audited by any taxing authority.

 

(x) Acknowledgment Regarding Purchaser’s Acquisition of Securities. The Company
acknowledges and agrees that Purchaser is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Purchaser is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by Purchaser or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to Purchaser’s
purchase of the Securities. The Company further represents to Purchaser that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.

 

(y) No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor, to the knowledge of the Company, any of its directors
or officers (i) has conducted or will conduct any general solicitation (as that
term is used in Rule 502(c) of Regulation D) or general advertising with respect
to the sale of the Debenture or the Warrants, or (ii) made any offers or sales
of any security or solicited any offers to buy any security under any
circumstances that would require registration of the Debenture, the Underlying
Shares or the Warrants under the Securities Act.

 

Purchaser acknowledges and agrees that the Company does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically se forth in this Section 3.1.

 

3.2 Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to the Company as follows:

 

(a) Organization; Authority. Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the



--------------------------------------------------------------------------------

transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder. The purchase by Purchaser of the Securities
hereunder has been duly authorized by all necessary action on the part of
Purchaser. Each of this Agreement and the Registration Rights Agreement has been
duly executed by Purchaser, and when delivered by Purchaser in accordance with
the terms hereof, will constitute the valid and legally binding obligation of
Purchaser, enforceable against it in accordance with its terms.

 

(b) No Conflicts. The execution, delivery and performance of the Transaction
Documents by Purchaser and the consummation by Purchaser of the transactions
contemplated thereby do not and will not: (i) conflict with or violate any
provision of Purchaser’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Purchaser
debt or otherwise) or other understanding to which Purchaser is a party or by
which any property or asset of Purchaser is bound or affected, or (iii) result,
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which Purchaser
is subject (including federal and state securities laws and regulations), or by
which any property or asset of Purchaser is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not, individually or in
the aggregate, have or result in a material adverse effect on Purchaser.

 

(c) Investment Intent. Purchaser is acquiring the Securities as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to Purchaser’s right, subject to the provisions of this
Agreement, at all times to sell or otherwise dispose of all or any part of such
Securities pursuant to an effective registration statement under the Securities
Act or under an exemption from such registration and in compliance with
applicable federal and state securities laws. Nothing contained herein shall be
deemed a representation or warranty by Purchaser to hold Securities for any
period of time. Purchaser is acquiring the Securities hereunder in the ordinary
course of its business. Purchaser does not have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities.

 

(d) Purchaser Status. At the time Purchaser was offered the Securities, it was,
and at the date hereof it is, and on each date on which it exercises any
Warrants or converts any Debenture it will be, an “accredited investor” as
defined in Rule 501(a) under the Securities Act. Purchaser has not been formed
solely for the purpose of acquiring the Securities. Purchaser is not a
registered broker-dealer under Section 15 of the Exchange Act.

 

(e) Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment. Purchaser has had the opportunity to ask the
representatives of the Company questions about the Company’s business and
financial condition



--------------------------------------------------------------------------------

and the terms of this offering and has obtained such information as it has
requested to the extent it has deemed necessary to permit it to fully evaluate
the merits and risks of its investment in the Company. Purchaser also represents
that it has had the opportunity to examine all material books and records of the
Company and all material contracts and documents relating to his investment.
Further, Purchaser has consulted with such other of his investment and/or
accounting and/or legal and/or tax advisors as it has deemed necessary and
appropriate in making its decision to invest in the Company on the terms
described herein.

 

(f) General Solicitation. Purchaser is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

The Company acknowledges and agrees that Purchaser does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

 

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement, to the Company or to an
Affiliate of Purchaser, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
Purchaser under this Agreement and the Registration Rights Agreement.

 

(b) Purchaser agrees to the imprinting, so long as is required by this Section
4.1(b), of the following legend on any certificate evidencing Securities:

 

[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
[EXERCISABLE] [CONVERTIBLE]] HAVE BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE
SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY
SUCH SECURITIES.



--------------------------------------------------------------------------------

(c) Certificates evidencing Underlying Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act (unless,
subsequent to the date hereof, the Commission enacts any new rules or
regulations which specifically requires a legend on the certificates until a
sale is made by the holder thereof), or (ii) following any sale of such
Underlying Shares pursuant to Rule 144, or (iii) if such Underlying Shares are
eligible for sale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission);
provided, however, in connection with the issuance of the Underlying Shares,
Purchaser hereby agrees to adhere to and abide by all prospectus delivery
requirements under the Securities Act and rules and regulations of the
Commission. If all or any portion of a Debenture or Warrant is converted or
exercised (as applicable) at a time when there is an effective registration
statement to cover the resale of the Underlying Shares, or if such Underlying
Shares may be sold under Rule 144(k) or if such legend is not otherwise required
under applicable requirements of the Securities Act (including judicial
interpretations thereof) then such Underlying Shares shall be issued free of all
legends. The Company agrees that following the Effective Date or at such time as
such legend is no longer required under this Section 4.1(c), it will, no later
than three Trading Days following the delivery by Purchaser to the Company or
the Company’s transfer agent of a certificate representing Underlying Shares
issued with a restrictive legend, deliver or cause to be delivered to Purchaser
a certificate representing such shares that is free from all restrictive and
other legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.

 

4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including without limitation its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.

 

4.3 Furnishing of Information. As long as Purchaser owns Securities, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. Upon the request of
Purchaser, the Company shall deliver to Purchaser a written certification of a
duly authorized officer as to whether it has complied with the preceding
sentence. As long as Purchaser owns Securities, if the Company is not required
to file reports pursuant to such laws, it will prepare and furnish to Purchaser
and make publicly available in accordance with Rule 144(c) such information as
is required for Purchaser to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell such Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.



--------------------------------------------------------------------------------

4.4 Integration. The Company shall not, and shall use its best efforts to ensure
that no Affiliate of the Company shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to Purchaser, or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
any Principal Market.

 

4.5 Reservation of Securities.

 

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may be required to fulfill its obligations in full under the Transaction
Documents.

 

(b) The Company shall not undertake a reverse or forward stock split or
reclassification of the Common Stock without the prior written consent of
Purchaser.

 

4.6 Conversion and Exercise Procedures. The form of Notice of Exercise included
in the Warrants and the form of Notice of Conversion included in the Debenture
set forth the totality of the procedures required of Purchaser in order to
exercise the Warrants or convert the Debenture. No additional legal opinion or
other information or instructions shall be required of Purchaser to exercise
their Warrants or convert their Debenture. The Company shall honor exercises of
the Warrants and conversions of the Debenture and shall deliver Underlying
Shares in accordance with the terms, conditions and time periods set forth in
the Transaction Documents.

 

4.7 Securities Laws Disclosure; Publicity. The Company shall, by the second
Trading Day following the Closing Date, issue a press release or file a Current
Report on Form 8-K reasonably acceptable to Purchaser disclosing all material
terms of the transactions contemplated hereby. The Company and Purchaser shall
consult with each other in issuing any press releases with respect to the
transactions contemplated hereby. Notwithstanding the foregoing, other than in
any registration statement filed pursuant to the Registration Rights Agreement
and filings related thereto, the Company shall not publicly disclose the name of
Purchaser, or include the name of Purchaser in any filing with the Commission or
any regulatory agency or Principal Market, without the prior written consent of
Purchaser, except to the extent such disclosure is required by law or Principal
Market regulations, in which case the Company shall provide Purchaser with prior
notice of such disclosure.

 

4.8 Non-Public Information. The Company covenants and agrees that neither it nor
any other Person acting on its behalf will provide Purchaser or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.



--------------------------------------------------------------------------------

4.9 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for working capital purposes and, other than the payment of
principal of and interest on that certain note in the amount of $1,120,000
payable to Ryan Holdings, Inc., not for the satisfaction of any portion of the
Company’s debt (other than payment of trade payables, capital lease obligations,
and accrued expenses in the ordinary course of the Company’s business and prior
practices), to redeem any Company equity or equity-equivalent securities or to
settle any outstanding litigation.

 

4.10 Reimbursement. If Purchaser becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Company, solely
as a result of Purchaser’s acquisition of the Securities under this Agreement
and without causation by any other activity, obligation, condition or liability
on the part of, or pertaining to Purchaser and not to the purchase of Securities
pursuant to this Agreement, the Company will reimburse Purchaser, to the extent
such reimbursement is not provided for in Section 4.11, for its reasonable legal
and other expenses (including the cost of any investigation, preparation and
travel in connection therewith) incurred in connection therewith, as such
expenses are incurred. The reimbursement obligations (and limitations thereon)
of the Company under this paragraph shall be in addition to any liability which
the Company may otherwise have, shall extend upon the same terms and conditions
to any Affiliates of Purchaser who are actually named in such action, proceeding
or investigation, and partners, directors, agents, employees and controlling
persons (if any), as the case may be, of Purchaser and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, Purchaser and any such Affiliate
and any such Person. The Company also agrees that neither Purchaser nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement except to the extent any covenant or warranty owing to the
Company is breached.

 

4.11 Indemnification of Purchaser. Subject to the provisions of this Section
4.11, each party (the “Indemnifying Party”) will indemnify and hold the other
parties and their directors, officers, shareholders, partners, employees and
agents (each, an “Indemnified Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Indemnified Party may
suffer or incur as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Indemnifying
Party in this Agreement or in the other Transaction Documents. If any action
shall be brought against any Indemnified Party in respect of which indemnity may
be sought pursuant to this Agreement, such Indemnified Party shall promptly
notify the Indemnifying Party in writing, and the Indemnifying Party shall have
the right to assume the defense thereof with counsel of its own choosing. Any
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party except to the extent
that (i) the employment thereof has been specifically authorized by the
Indemnifying Party in writing, (ii) the Indemnifying Party has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable



--------------------------------------------------------------------------------

opinion of such separate counsel, a material conflict on any material issue
between the position of the Indemnifying Party and the position of such
Indemnified Party. The Indemnifying Party will not be liable to any Indemnified
Party under this Agreement (i) for any settlement by an Indemnified Party
effected without the Indemnifying Party’s prior written consent, which shall not
be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is attributable to any
Indemnified Party’s breach of any of the representations, warranties, covenants
or agreements made by Purchaser in this Agreement or in the other Transaction
Documents. In no event shall the liability of Purchaser hereunder be greater in
amount than the dollar amount of the net proceeds received by Purchaser upon the
sale of the Securities.

 

4.12 Authorization of Preferred Stock. Promptly after the Closing Date, the
Board of Directors of the Company shall use commercially reasonable efforts to
amend the Company’s articles of incorporation to authorize the creation of a
series of preferred stock (the “Preferred Stock”) including taking all steps
necessary to have such amendment approved by the shareholders of the Company (a
copy of the Certificate of Designation and Preferences of the Preferred Stock is
attached hereto as Exhibit D). Purchaser shall take such actions as may be
reasonably required to support such shareholder approval. Upon the creation of
the Preferred Stock, Purchaser shall exchange all shares Common Stock for shares
of Preferred Stock based on an exchange ratio of one share of Common Stock per
each share of Preferred Stock.

 

ARTICLE V

MISCELLANEOUS

 

5.1 Fees and Expenses. The Company shall bear its own costs, including
attorney’s fees, incurred in the negotiation of this Agreement and consummating
of the transactions contemplated herein and the corporate proceedings of the
Company in contemplation hereof and thereof. The Company shall reimburse
Purchaser for all of Purchaser’s reasonable out-of-pocket expenses incurred in
connection with the negotiation or performance of this Agreement, including
without limitation reasonable fees and disbursements of counsel to the
Purchaser. The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the issuance of any Securities.

 

5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.3 Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be effective upon personal
delivery, via facsimile (upon receipt of confirmation of error-free transmission
and mailing a copy of such confirmation, postage prepaid by certified mail,
return receipt requested) or two business days following deposit of such notice
with an internationally recognized courier service, with postage prepaid and
addressed to each of the other parties thereunto entitled at the following
addresses, or at such other addresses as a party may designate by five days
advance written notice to each of the other parties hereto.



--------------------------------------------------------------------------------

Company:    Datrek Miller International, Inc.      835 Bill Jones Industrial
Drive      Springfield, TN 37172      Attention: Michael S. Hedge     
Telephone: (615) 384-1230      Facsimile: (615) 384-1290 Purchaser:    Stanford
International Bank Ltd.      c/o Stanford Venture Capital Holdings, Inc.     
6075 Poplar Avenue      Memphis, TN 38119      Attention: James M. Davis,
President      Telephone: (901) 680-5260      Facsimile: (901) 680-5265
with a copy to:    Stanford Financial Group      5050 Westheimer      Houston,
TX 77056      Attention: Mauricio Alvarado, Esq.      Telephone: (713) 964-5145
     Facsimile: (713) 964-5245

 

5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Purchaser. Purchaser may assign its rights
under this Agreement and the Registration Rights Agreement to any Person to whom
Purchaser assigns or transfers any Securities.



--------------------------------------------------------------------------------

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

5.8 Governing Law; Venue; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Florida, without regard to the principles of conflicts of law
thereof. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in Miami-Dade County, Florida for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The parties hereby waive all rights to a trial by jury. If
either party shall commence an action or proceeding to enforce any provisions of
this Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 

5.9 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery, exercise and/or
conversion of the Securities, as applicable for the applicable statue of
limitations.

 

5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

5.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

5.12 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary



--------------------------------------------------------------------------------

damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations described in the foregoing sentence and hereby agrees to
waive in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.13 Payment Set Aside. To the extent that the Company makes a payment or
payments to Purchaser pursuant to any Transaction Document or Purchaser enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.14 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by Purchaser in order to enforce
any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to Purchaser with respect to indebtedness
evidenced by the Transaction Documents, such excess shall be applied by
Purchaser to the unpaid principal balance of any such indebtedness or be
refunded to the Company, the manner of handling such excess to be at Purchaser’s
election.

 

[Signatures Begin on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

DATREK MILLER INTERNATIONAL, INC. By:  

/s/ Michael S. Hedge

--------------------------------------------------------------------------------

    Michael S. Hedge     Chief Financial Officer STANFORD INTERNATIONAL BANK
LTD. By:  

/s/ James M. Davis

--------------------------------------------------------------------------------

    James M. Davis     Chief Financial Officer

 

 

 